NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BHUPINDER SINGH,                                 No.   20-71412

                Petitioner,                      Agency No. A200-891-205

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Bhupinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

including the legal question of whether a particular social group is cognizable,

except to the extent that deference is owed to the BIA’s interpretation of the

governing statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-

42 (9th Cir. 2020). We review for substantial evidence the agency’s factual

findings. Id. at 1241. We deny in part and dismiss in part the petition for review.

      The agency did not err in concluding that Singh failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s determination that Singh failed to

establish that the harm he experienced or fears was or would be on account of a

political opinion. See Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005)

(to establish a nexus to a political opinion ground, petitioner must show “(1) that

[he] had either an affirmative or imputed political opinion, and (2) that [he was]

targeted on account of that opinion.”).

      Singh’s contention that the agency failed to consider his claim of future


                                           2                                     20-71412
persecution as a supporter of the Akali Dal Mann party fails. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not “write an exegesis on

every contention”). Singh’s contentions that the BIA otherwise erred in failing to

address his arguments as to an objective fear of future persecution fail. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      We lack jurisdiction to consider Singh’s pattern or practice of persecution

claims. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency). To the extent the

particular social groups raised in Singh’s opening brief differ from those raised to

the agency, and are therefore raised in the first instance, we also lack jurisdiction to

consider them. Id.

      Thus, Singh’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Singh failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to India. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder, 558

F.3d 1049, 1068 (9th Cir. 2009) (finding no likelihood of torture).




                                           3                                    20-71412
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       4                                    20-71412